Name: Commission Implementing Regulation (EU) NoÃ 643/2011 of 1Ã July 2011 amending Regulation (EU) NoÃ 642/2010 as regards import duties on sorghum and rye
 Type: Implementing Regulation
 Subject Matter: plant product;  trade;  prices;  transport policy
 Date Published: nan

 2.7.2011 EN Official Journal of the European Union L 175/1 COMMISSION IMPLEMENTING REGULATION (EU) No 643/2011 of 1 July 2011 amending Regulation (EU) No 642/2010 as regards import duties on sorghum and rye THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 in conjunction with Article 4 thereof, Whereas: (1) Article 5(4) of Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (2) stipulates that the representative cif import price determined for barley shall be used for calculating import duties on sorghum and rye. (2) Trends in the barley market and the minor importance of the United States on the world market for this product mean that barley no longer provides an estimate of the sorghum market. Furthermore, the sources of information on the sorghum market are too few or too unreliable to provide a basis for setting import duties for this product. Lastly, it appears from the sources available that the prices of sorghum and of maize exported from the United States are very close to one another. Consequently, the representative cif import price calculated for maize should be applied to sorghum. Furthermore, the existing equality between the duties that apply to rye and those that apply to sorghum should be maintained. (3) Regulation (EU) No 642/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 642/2010 is amended as follows: 1. Article 5 shall be amended as follows: (a) the introductory phrase of paragraph 1 is replaced by the following: For common wheat of high quality, durum wheat and maize referred to in Article 2(1) of this Regulation, the components determining the representative cif import prices referred to in Article 136(2) of Regulation (EC) No 1234/2007 shall be:; (b) paragraph 4 is replaced by the following: 4. The representative cif import prices for durum wheat, high quality common wheat and maize shall be the sum of the components referred to in points (a), (b) and (c) of paragraph 1. The representative cif import prices for sorghum and rye shall be those calculated for maize.; 2. Annex III is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 187, 21.7.2010, p. 5. ANNEX ANNEX III Quotation exchanges and reference varieties Product Common wheat Durum wheat Maize Standard quality High Reference variety (type/grade) for exchange quotation Hard Red Spring No 2 Hard Amber Durum No 2 Yellow Corn No 3 Quotation exchange Minneapolis Grain Exchange Minneapolis Grain Exchange (1) Chicago Board of Trade (1) Where no quotation is available that can be used to calculate a representative cif import price, fob quotations publicly available in the United States of America shall be used.